Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
Claim Objections
Claims 1-7 are objected to because of the following informalities:  
Claim 1, 2nd line, “At” should not be capitalized.
Claim 1, 3rd line, “At” should not be capitalized.
Claim 5, 2nd line, “A” should not be capitalized.
Appropriate correction is required.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim 1 is rejected under 35 U.S.C. 102(a)(1)/(a)(2) as being anticipated by Lin (US D954,237), which shows all of the claimed limitations.  Lin shows: 
1. In a container for combustibles (fig. 1-10; Title – Fire Pit) having vertical walls (mesh structure backing the decorative cutouts – fig. 1-10); At least one opening in said walls (fig. 10 – mesh structure including many openings) for viewing the combustibles and At least one decorative panel (outer wall) including design patterns (fig. 1-10) which are visible when combustion is occurring (inherent), said panel being adapted to be mounted over said opening (fig. 1-10).  

Claims 1-4 are rejected under 35 U.S.C. 102(a)(1)/(a)(2) as being anticipated by Hood (US 2013/0206131), which shows all of the claimed limitations.  Hood shows: 
1. In a container 20 for combustibles having vertical walls 32,44; At least one opening 38 in said walls for viewing the combustibles (para. 33) and At least one decorative panel 41 including design patterns (square, straight lines, etc.) which are visible when combustion is occurring, said panel being adapted to be mounted over said opening (fig. 1,2).  
2. The container of Claim 1 further including a mesh panel 43 adapted to be mounted adjacent said opening (fig. 3).  
3. The container of claim 1 having at least two sidewall openings and at least two decorative panels, each adapted to be mounted over an opening (fig. 1,2 – shows 4 sidewall with all the above componets).  
4. The container of claim 1 having at least three sidewall openings and at least three decorative panels, each adapted to be mounted over an opening (fig. 1,2 – shows 4 sidewall with all the above componets).  


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 5-7 are rejected under 35 U.S.C. 103 as being unpatentable over Hood (US 2013/0206131) in view of Kuelbs (US 2004/0211410) and Lin (US D954,237).  
Hood discloses:
5. A container for combustibles comprising: a. A base member 28, b. a 32,44 having at least one window opening 38 in said side wall through which radiant energy can be viewed (para. 0033); c. a metallic screen mesh 52  (“wire” is inherently metallic – made of metal material) adjacent said window opening (fig. 1,2,3) to reduce the hazard of escaping embers during combustion (para. 0007-0011); and d. at least one decorative panel 41 (a square frame is decorative – (fig. 3 – shows other decorative details) adapted to cover each said window opening (fig. 1,2), said decorative panel 
6. The container of claim 5 having at least two window openings and two decorative panels (fig. 1,2 – shows 4 sidewall with all the above componets).  
7. The container of claim 5 having at least three window openings and three decorative panels (fig. 1,2 – shows 4 sidewall with all the above componets).

Hood teaches the invention as described above but fails to explicitly recite the side wall being cylindrical and the decorative panel including graphic and alpha numeric phrases cut in the panel.

As regards the side walls bein cylindrical,
Kuelbs, in the same or related field of endeavor, teaches that it is known in the art to provide sidewalls that are cylindrical (fig. 1,6).
While Kuelbs is silent as to the reason for this particular shape, such an arrangement provides for esthetic appeal.
the claimed shape is an obvious modification based on design choice, and depends on spatial considerations such as availability of space and desired esthetic effect.  
Accordingly, it would have been obvious to someone with ordinary skill in the art before the effective filing date of the invention incorporate the sidewall being cylindrical as taught by Kuelbs into the invention disclosed by Hood, so as to provide for the desired esthetic effect.

As regards decorative panel including graphic and alpha numeric phrases cut in the panel,
Lin, in the same or related field of endeavor, teaches that it is known in the art to provide decorative panel including graphic and alpha numeric phrases cut in the panel (figures show cutouts in the form of flames and snowflakes).
Such an arrangement provides for esthetic appeal.
As regards the particular shapes recited in the claim, 
the claimed shape/size/location/orientation is an obvious modification based on design choice, and depends on spatial considerations such as availability of space and desired esthetic effect.  
Accordingly, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to incorporate the decorative cutouts as taught by Lin and the specific shapes and arrangements recited in the claims into the invention disclosed by Hood, so as to provide for the desired esthetic effect.

	
Prior Art
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  These references disclose devices with many of the claimed components.  Nevertheless, in order to avoid overburdening the applicant with redundant rejections, these references were not applied.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALFRED BASICHAS whose telephone number is 571 272 4871.  The examiner can normally be reached on Monday through Friday during regular business hours.
Any inquiry of a general nature or relating to the status of this application or proceeding should be directed to the Tech Center telephone number is 571 272 3700.

November 22, 2022
/ALFRED BASICHAS/Primary Patent Examiner, Art Unit 3762